United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-691
Issued: September 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 13, 2009 appellant filed a timely appeal from a November 7, 2008 merit
decision of the Office of Workers’ Compensation Programs that denied her claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of appellant’s claim.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty causally related to her employment.
FACTUAL HISTORY
On August 12, 2008 appellant, a 51-year-old automation clerk, filed an occupational
disease claim (Form CA-2) in which she alleged that lifting trays as well as pushing and pulling
heavy equipment at the employing establishment caused a disc protrusion at L5-S1, severe left
foraminal stenosis and bilateral distal median neuropathy. In a note dated July 30, 2008, she
reported that in 2004 she saw a physician who diagnosed her with bursitis in both hips.
Appellant alleged that her bursitis was aggravated by standing on concrete floors for eight hours

per day as well as lifting, reaching, bending, twisting and stretching. Since this date, she has
been on light duty, assigned to manual operation sorting.
Appellant submitted four reports dated April 15, 2006, July 11, 2007, February 6 and
April 16, 2008, signed by Dr. Chandrasekharn Nair, a Board-certified neurosurgeon, releasing
appellant to light duty with restrictions. These reports noted diagnoses of lumbar disc herniation,
stenosis and lumbar disc degeneration.
Appellant submitted a report dated May 20, 2008, signed by Dr. Margit Bleecker, a
Board-certified neurologist, who presented a review of appellant’s medical history and findings
on examination. Dr. Bleecker noted that a magnetic resonance imaging (MRI) scan examination
from 2005 revealed L5-S1 disc protrusion; she also diagnosed appellant with chronic back pain.
She opined that appellant’s back pain was aggravated by standing, twisting, pushing/pulling and
lifting in awkward positions. Dr. Bleecker opined that repeated grasping and holding bundles of
mail with her hands caused bilateral carpal tunnel syndrome that required conservative
management.
Appellant submitted an April 6, 2005 report, signed by Dr. Nafi Aygun, a Board-certified
diagnostic radiologist, who reported that sagittal and axial T1 and T2 weighted images of the
lumbar spine revealed L5-S1 disc protrusion and severe left neural foraminal stenosis.
By decision dated November 7, 2008, the Office accepted that appellant’s federal
employment involved processing of mail using automated mail processing equipment or manual
methods of sorting and distribution; however, it denied appellant’s claim because the evidence of
record did not demonstrate that her alleged medical condition was related to these accepted work
activities.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of the claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was filed within
the applicable time limitation, that an injury was sustained while in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.2 These are essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.3
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
1

5 U.S.C. §§ 8101-8193.

2

C.S., 60 ECAB __ (Docket No. 08-1585, issued March 3, 2009).

3

S.P., 59 ECAB __ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.5
ANALYSIS
The Board finds that appellant has not met her burden to establish that she sustained an
injury in the performance of duty causally related to her employment. The Office accepted that
appellant’s federal employment involved processing of mail using automated mail processing
equipment or manual methods of sorting and distribution. Appellant’s burden was to
demonstrate, through production of probative rationalized medical evidence, that these alleged
conditions were causally related to the accepted employment factors.
The relevant medical evidence of record consisted of reports from Drs. Aygun, Bleecker,
and Nair. These reports are of diminished probative value as none of these reports furnished a
rationalized opinion concerning the causal relationship between appellant’s alleged conditions
and the accepted employment factors. The Board notes initially that while Dr. Nair and
Dr. Aygun offered diagnoses of appellant’s lumbar condition as lumbar disc herniation, stenosis,
and disc degeneration, neither Dr. Nair nor Dr. Aygun’s reports offered any opinion regarding
causal relationship.
Furthermore, Dr. Bleecker noted the L5-S1 disc protrusion found on appellant’s 2005
MRI scan and noted back pain as well as bilateral carpel tunnel syndrome. She did opine that
appellant’s back pain was aggravated by standing, twisting, pushing/pulling and lifting in
awkward positions, and that repeated grasping and holding bundles of mail with her hands
caused bilateral carpal tunnel syndrome. Dr. Bleecker failed to provide any medical explanation
or rationale causally relating the diagnosed conditions to the alleged work activities. The Board
has long held that work activities may produce pain or discomfort revelatory of an underlying
condition but any such pain does not raise an inference of causal relationship.6

4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
6

Gary M. DeLeo, 56 ECAB 656 (2005).

3

The Board has consistently held that medical reports lacking a rationale on causal
relationship are of diminished probative value.7 As none of these reports provided such an
opinion, these reports are of diminished probative value and are insufficient to satisfy appellant’s
burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that his condition was aggravated by her employment is sufficient to
establish causal relationship.8
As there was no rationalized medical evidence of record establishing that appellant’s
alleged conditions were causally related to the accepted employment factors, the Board finds that
appellant has not met her burden of proof to establish that she sustained an injury in the
performance of duty causally related to her employment.9
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty causally related to her employment

7

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value).
8

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

9

The record reflects that appellant submitted information concerning bariatric surgery, an article detailing a study
on the relationship between nicotine use and disc degeneration as well as an article concerning lumbar degenerative
disc conditions and another which concerned lumbar spine conditions in obese patients. The Board has held that
articles such as newspaper clippings, medical texts and excerpts from publications are of no evidentiary value in
establishing the causal relationship between a claimed condition and a claimant’s federal employment as such
materials are of general application and are not determinative of whether the specific condition claimed is related to
particular employment factors or incidents. Richard Yadron, 57 ECAB 207 (2005); Eugene Butler, 36 ECAB
393 (1984). As such, these articles are of no evidentiary value in establishing a causal relationship between
appellant’s claimed condition and her federal employment as they are not relevant to the underlying medical issue in
appellant’s claim and therefore do not constitute a basis for reopening this claim for merit review.

4

ORDER
IT IS HEREBY ORDERED THAT the November 7, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

